 

 
Exhibit 10.5


2011 Cash-Settled Restricted Stock Unit Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)


Purpose
To encourage retention of key managers so as to support the execution of
business strategies and achieve future goals.
 
Cash-Settled Restricted
Stock Units
Cash-settled Restricted Stock Units valued on the same basis as Brunswick
Corporation common stock where one unit equals one share.  Dividend equivalents
will be reinvested in additional cash-settled restricted stock units.  There are
no voting rights attached to cash-settled restricted stock units.
 
Vesting
Cash-settled restricted stock units will vest and be distributed the earlier of:
§ Three years from date of grant, subject to continued employment;
§ In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties) or due to death or permanent disability
(as defined below)) on or after (i) the first anniversary of the date of grant
and (ii) the date on which age plus years of service equal 70 or more or age is
62 or more, all of the award will be distributed three years from date of grant;
§ In the case of a termination of employment (other than for cause or due to
death or permanent disability) (i) prior to the first anniversary of the date of
grant and (ii) on or after the date on which age plus years of service equals 70
or more or age is 62 or more, a pro-rata portion of the award will be
distributed three years from date of grant.  For purposes of the foregoing
sentence, a “pro-rata portion” will mean the product of (x) the number of
cash-settled restricted stock units awarded that would have vested on the normal
vesting date and (y) a fraction, the numerator of which is the number of days
that have elapsed since the date of grant through the date of termination of the
recipient’s employment, and the denominator of which is 365.  All remaining
cash-settled restricted stock units will be forfeited;
§ On a Change in Control (as defined in the Plan); provided, however, for those
whose age and years of service could equal 70 or more or age will be 62 or more,
in either case prior to January 1, 2013,  all of the award will be distributed
three years from the date of grant; provided, further, that if the Change in
Control is a “change in control event” within the meaning of Internal Revenue
Code Section 409A and applicable regulations issued thereunder (except that in
no event shall an acquisition of assets under Treasury Regulation
§1.409A-3(i)(5)(vii) constitute a change in control event, unless such event is
also a sale or disposition of at least all or substantially all of the Company’s
assets), then all cash-settled restricted stock units shall be distributed upon
such “change in control event;” or
§ On death or termination due to permanent disability.
 
Termination of Employment
Forfeiture of cash-settled restricted stock units in the event employment
terminates prior to vesting, except if age and years of service equals 70 or
more or age is 62 or more (the Rule of 70/age 62 provisions do not apply for
grants made to residents of the European Union).
Timing of Distribution
Distributions will occur as soon as practical, but no later than 2-½ months
after the distribution date provided above (and, in no event later than March
15, 2014), except that in the case of any “specified employee” (as such term is
defined under Code Section 409A) who (i) could meet the Rule of 70 or will reach
age 62, in either case prior to January 1, 2013, and (ii) experiences a
separation from service, the distribution will not be made before 6 months after
separation from service (or, if earlier, death, termination due to permanent
disability or three years from date of grant).
 
Tax Withholding
 
For those meeting the Rule of 70 or age 62 prior to the year of scheduled
distribution, tax withholding liability to meet required FICA must be paid via
payroll or participant check by the end of the year of meeting the Rule of 70 or
reaching age 62, except that the FICA taxes on amounts vesting during the first
December after grant for those who have met the Rule of 70 or age 62 during the
year of grant will be collected during the next calendar quarter.  Subsequent
Federal, State and local income tax withholding will be deducted from the gross
payment upon distribution.
 
For all others, tax withholding liability (to meet required FICA, federal,
state, and local withholding) will be deducted from the gross payment upon
distribution.
 
Form of Distribution
Distribution will be in the form of a cash payment in an amount equal to the
number of units multiplied by the share price at the time of vesting, less
applicable withholding.
 
Additional Terms and
 Conditions
Grants are subject to the terms of the Plan.  To the extent any provision herein
conflicts with the Plan, the Plan shall govern.  The Human Resources and
Compensation Committee of the Board administers the Plan.  The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate.  Committee determinations are binding.
 
Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days; provided, however, that
for recipients who could meet the Rule of 70 or will reach age 62, in either
case prior to January 1, 2013, permanent disability means that the recipient is
“disabled” within the meaning of Treasury Regulation §1.409A-3(i)(4).
 
The Plan may be amended, suspended or terminated at any time.  The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.
 




 
 
 
 
